DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions.  Claim 1-16 and 19-22 are allowed. 

Continued Examination Under 37 CFR 1.114 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Allowable Subject Matter
3.	The following is a statement of reasons for the indication of allowable subject matter:  The following is an examiner’s statement of reasons for allowance: the related art of record fails a tag has a communication module for receiving product related information.  A flexible display displays the product related information.  An attachment unit attaches the tag to a product.  A machine readable identifier module activates the communication module and the display in response to a command received by the machine readable identifier module, where the machine readable identifier module comprises a radio frequency identification (RFID)-tag and a bar code.  The communication module communicates with a base station of an electronic label system.  The product related information is price of the product, sale price of the product, amount of discount, name of the product and logo information.  The display is a bistable electronic ink-segment display or electronic-paper display.  The attachment unit is a pin or a plastic covered metal loop. The layered structured tag i.e. hanging tag, for an electronic label tag system for a product i.e. cloth, in large textile shops, supermarkets or sales premises.  The electronic label tag 100 has a layered structure.  It consists essentially of a flexible e-paper display 101 comprising e-paper display material, a backplane layer as a flexible circuit board having an 35electrode structure for controlling the display, a battery, which can be substantially rigid or flexible, and wherein the thickness of said battery is greater than the thickness of said flexible display layer and the thickness of said flexible backplane layer, and a resilient layer having a cut-out space for said .
Consider claim 1, the best reference found during the process of examination, Forgey (U.S. 2014/0333417), discloses an electronic tag having a wristband includes a base defining at least one receiving notch, a radio frequency identification element received in the base, at least one connecting element connecting the radio frequency identification element, a locking module captured in the receiving notch and resisting the connecting element, and a wristband mounted in the locking module. The radio frequency identification element, the connecting element, the locking module, and the wristband cooperate to form a closed loop circuit to achieve an electric induction. When the wristband is detached from the locking module, the closed loop circuit is cut and the radio frequency identification element sends out an alarm.
Consider claim 1, another best reference found during the process of examination, Orlassino (U.S.  8754748), discloses a wireless scanning system for obtaining data related to items includes a radio frequency identification (RFID) reader configured to interrogate RFID .
Claims 1-16 and 19-22 of the present application are considered novel, consequently, are allowed.
Citation of pertinent Prior Arts
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.

Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on Monday thru Friday, 9:00 am – 5:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689